Case 9:20-cv-82032-AMC Document 10 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                 CASE NO. 20-82032-CIV-CANNON

  NELSON FERNANDEZ,

          Plaintiff,
  v.

  ARTURO’S RESTAURANT, INC.,
  d/b/a Arturo’s Ristorante, a Florida
  for-profit corporation,

          Defendant.

                                                /

                        ORDER ADMINISTRATIVELY CLOSING CASE

          THIS CAUSE is before the Court upon the Plaintiff’s Notice of Settlement [ECF No. 9],

  filed on December 23, 2020. The Court having carefully reviewed the file, and being otherwise

  fully advised, it is hereby

          ORDERED AND ADJUDGED as follows:

       1. The above-styled action is administratively CLOSED without prejudice to the parties to

          file a Stipulation for Dismissal with Prejudice within thirty (20) days of the date of this

          Order.

       2. If the parties fail to complete the expected settlement, either party may request the Court

          to reopen the case.

       3. The Clerk shall CLOSE this case for administrative purposes only. Any scheduled

          hearings are CANCELED, any pending motions are DENIED AS MOOT, and all

          deadlines are TERMINATED.
Case 9:20-cv-82032-AMC Document 10 Entered on FLSD Docket 01/04/2021 Page 2 of 2




  DONE AND ORDERED in Fort Pierce, Florida this 3rd day of January 2021.




                                                   _________________________________
                                                   AILEEN M. CANNON
                                                   UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                            2
